Name: Commission Regulation (EEC) No 2628/81 of 10 September 1981 amending Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 258/10 Official Journal of the European Communities 11 . 9 . 81 COMMISSION REGULATION (EEC) No 2628/81 of 10 September 1981 amending Regulation (EEC) No 997/81 laying down detailed rules for die description and presentation of wines and grape musts Romania are concerned, in order to allow the importa ­ tion of certain wines designated by a geographical reference or by the name of a variety of vine ; Whereas, in order to ensure that consumers are not deceived in respect of the origin of wine, and of imported wines in particular the name of the grape variety Trammer' should be removed from Annex III in respect of Luxembourg and from Annex IV in respect of certain non-member countries or, where this is possible, be replaced by 'Gewiirztraminer', in order to avoid any confusion with the name of the commune of Tramin' in Italy ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 54 (5) thereof, Whereas Article 27 (2) (i) of Regulation (EEC) No 355/79 (3), as last amended by Regulation (EEC) No 1016/81 (4), lays down that a detailed statement of the type of product may be given on the label of certain imported wines, provided that that statement is covered by detailed implementing rules ; whereas Article 13 (6) of Regulation (EEC) No 997/81 (*) should be adapted accordingly ; Whereas, in order to facilitate checks on the bottling of wines and grape musts, Member States should be authorized, pursuant to the third indent of the second subparagraph of Article 41 ( 1 ) of Regulation (EEC) No 355/79, to prescribe or to permit a statement of the date of bottling in respect of wine and grape must bottled on their territory by means of a marking system ; Whereas South Africa has requested to be able to export to the Community wines bearing statements of a superior quality ; whereas these statements are covered by recent provisions in South Africa and can be recognized by the Community ; whereas they should accordingly be added to Annex I to Regulation (EEC) No 997/81 ; Whereas Tunisia has altered the provisions on produc ­ tion and designation of certain wines ; whereas study of these provisions has shown that Annexes I and II to Regulation (EEC) No 997/81 should be adapted to take account of those amendments ; Whereas it is necessary to supplement Annexes II and IV to the said Regulation as far as Portugal and Regulation (EEC) No 997/81 is hereby amended as follows : 1 . The first subparagraph of Article 13 (6) is replaced by the following : '6. Pursuant to Articles 2 (2) (h), 1 2 (2) (k), 27 (2) (i) and 28 (2) (k) of Regulation (EEC) No 355/79, the following terms may be used as appropriate :  demi-sec", "halbtrocken", "abboccato", "medium dry", "f)in £npoc",  moelleux , "lieblich", "amabile", "medium", "medium sweet", "tiluy^ukoc",  doux", "siifi", "dolce", "sweet", "y^UKÃ Ã §'V 2. The following Article is inserted after Article 19 : 4Article 19a Pursuant to the third indent of the second subpara ­ graph of Article 41 ( 1 ) of Regulation (EEC) No 355/79, Member States may prescribe or permit a statement of the date of bottling in respect of wine and grape must bottled on their territory by means of a marking system.' 3 . In Annex I, point 1 , the following terms are added : '  Special late harvest,  noble late harvest.' (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 360, 31 . 12. 1980, p. 18 , 0 OJ No L 54, 5 . 3 . 1979, p . 99 . (4) OJ No L 103, 15 . 4. 1981 , p. 7. 0 OJ No L 106, 16. 4 . 1981 , p . 1 . 11 . 9 . 81 Official Journal of the European Communities No L 258/ 11 4. In Annex I, point 9 : '  vin dÃ ©limite de qualitÃ © supÃ ©rieure, cuvÃ ©e exceptionnelle', '  vin supÃ ©rieur, cuvÃ ©e exceptionnelle'. (a) the following is inserted after 'appellation d ori ­ gine contrÃ ´lÃ ©e' :  'appellation d origine contrÃ ´lÃ ©e qualitÃ © exceptionnelle' ; 5 . In Annex II, Chapter XIII Portugal, point 4 is supplemented by the following expressions : (b) the following are deleted :  Tras-os-Montes, appellation d origine contrÃ ´lÃ ©e cuvÃ ©e excep Beiras, tionnelle ,  Ribatejo Oeste . 6. In Annex II, Section XVI Tunisia is replaced by the following : XVI. TUNISIA 1 . Wines entitled to the description "appellation d'origine contrÃ ´lÃ ©e" and bearing one of the following names of the geographical unit or local wine ­ growing area of origin :  Cotes de Medjerdah  Tebourba village 1.1 . Kelibia 1.2. Thibar 1 .3 . Coteaux de Tebourba :  Coteaux de Shuiggui  Domaine de Lansarine 1 .4. Sidi Salim :  Chateau de Khanguet  Coteaux de Khanguet 1.5 . Grand Cru Mornag  Domaine de Charmette  Domaine Nepheris  Khanguet village 1.6 . Coteaux d'Utique  Domaine Karim  Chateau Feriani 2. Wines entitled to the description vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure" and bearing one of the following names of the geographical unit or local wine ­ growing area of origin :  Sidi SaÃ ¢d 2.1 . Mornag :  Chateau de Mornag  Haut Mornag  Coteaux de Mornag  Le Noble de Mornag  Mornag village  Domaine d'Ouzra 3 . Wines entitled to the description "vin supÃ ©rieur and bearing one of the following names of the geographical unit or local wine-growing area of origin : 3.1 . Nabeul :  Cap Bon  Cotes de Soliman  Domaine de Zayara  Coteaux de Bou Arkoub  Coteaux d Hammamet  Coteaux de Korba  Coteaux de Grombalia  Sidi RaÃ ¯s  Coteaux de Takelsa  Domaine de M'RaÃ ¯ssa 3.2. Bizerte :  Coteaux de Metline  Domaine d'AÃ ¯n Rhelal  Domaine Al Azib  Coteaux de Bizerte No L 258/12 Official Journal of the European Communities 11 . 9 . 81 3.3 . Tunis :  Coteaux de Carthage  Clos de Carthage Ariana Bord) Chakir Salambo Koudiat supÃ ©rieur  BÃ ©jaoua  Saint-Cyprien 3.4. Beja :  Domaine de Thibar  Chateau de Thibar  Clos de Thibar 3.5. Jendouba :  Coteaux de Tabarka'. 7. In Annex II, Section XIV Romania is amended as follows : (a) item 1.1 :  the name of the subregion 'Valea Poii is replaced by 'Valea Popii ',  the name of the subregion 'Valea Trandafirilor is added ; (b) in item 2.3, the name of the subregion 'MÃ gera Odobestilor' is added ; (c) in item 3.1 , the following names of subregions are added :  Bagaciu  Atzel  Paucea  Balcaciu  Agirbiciu  Dupus  Copsa Mica  DumbrÃ veni  Hoghilag  Laslea Boarta . 8 . In Annex III, Section V Luxembourg, the terms Traminer and 'Gewurztraminer are deleted. 9. In Annex IV, Section II Argentina :  the term 'GewÃ ¼rztraminer is inserted after 'Garnacha',  the term Traminer is deleted. 10 . In Annex IV, Section III Australia :  the term 'Gewurztraminer' is inserted after 'Gamay, Napa Gamay',  the term Traminer' is deleted. 11 . In Annex IV, Section V Chile, Section VI United States of America, Section XI Switzerland and Section XIII Yugoslavia, the term Traminer' is deleted. 12. In Annex IV, Section VII Hungary and Section XIV Bulgaria the term Traminer' is replaced by 'Gewurztraminer'. 13. In Annex IV, Section X, Romania is amended as follows :  in the right-hand column the word 'Leanca' is added as a synonym for the variety 'FeteascÃ ',  the variety Traminer' is deleted,  are added on the left-hand column the following varieties and their corresponding synonyms on the left-hand column : 'RosiorÃ ¡ (synonym) Pamid Negro virtos (synonym) Mavrud FrunzÃ ¡ de tei (synonym) LindenblÃ ¤ttriger Ezerjo (synonym) Tausendgut GewÃ ¼rztraminer Rossetraminer'. 11 . 9 . 81 Official Journal of the European Communities No L 258/ 13 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, Article 1 (8) to ( 12) shall apply with effect from 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 September 1981 . For the Commission Poul DALSAGER Member of the Commission